Citation Nr: 1823649	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-34 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to restoration of the initial 10 percent disability rating for right ankle synovitis that was reduced to 0 percent effective April 1, 2013.

2.  Entitlement to a restoration of the initial 10 percent disability rating for left ankle synovitis that was reduced to 0 percent effective April 1, 2013.

3.  Entitlement to a restoration of the initial 10 percent disability rating for right elbow lateral epicondylitis that was reduced to 0 percent effective April 1, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher
INTRODUCTION

The Veteran served on active duty in the Air Force from February 2003 to February 2011. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  The January 2013 rating decision's reduction of the rating for right ankle synovitis to 0 percent disabling was improper as the June 2012 rating decision's assignment of a 10 percent rating was not clearly and unmistakably erroneous.

2.  The January 2013 rating decision's reduction of the rating for left ankle synovitis to 0 percent disabling was improper as the June 2012 rating decision's assignment of a 10 percent rating was not clearly and unmistakably erroneous.

3.  The January 2013 rating decision's reduction of the rating for right elbow lateral epicondylitis to 0 percent disabling was improper as the June 2012 rating decision's assignment of a 10 percent rating was not clearly and unmistakably erroneous.


CONCLUSIONS OF LAW

1.  The criteria to reduce the 10 percent rating for right ankle synovitis to 0 percent based on a finding of clear and unmistakable error (CUE) have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.105, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2017).

2.  The criteria to reduce the 10 percent rating for left ankle synovitis to 0 percent based on a finding of CUE have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.105, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2017).

3.  The criteria to reduce the 10 percent rating for right elbow lateral epicondylitis to 0 percent based on a finding of CUE have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.105, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5207 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to a restoration of the 10 percent disability ratings for his service-connected right ankle, left ankle and right elbow disabilities that were reduced to 0 percent in the January 2013 rating action.  After reviewing the evidence of record, the Board finds that the rating reductions were improper and restoration of the 10 percent ratings is warranted.

A previous rating decision by the RO is binding and will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. §§ 3.104(a), 3.105(a).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. 

There is a three-pronged test to determine whether CUE is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994), Russell v. Principi, 3 Vet. App. 310 (1992). 
Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. 313 (en banc).

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

For limitation of motion of the major elbow and forearm, a 10 percent rating is warranted for extension limited to 45 degrees and to 60 degrees; a 20 percent rating is warranted for extension limited to 75 degrees; a 30 percent rating is warranted for extension limited to 90 degrees; a 40 percent rating is warranted for extension limited to 100 degrees; and a 50 percent rating is warranted for extension limited to 110 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5207.

Normal range of motion of the elbow is from 0 degrees of extension to 145 degrees of flexion and normal pronation of the forearm is to 80 degrees of pronation and 85 degrees of supination.  38 C.F.R. § 4.71, Plate I.

For limitation of motion of the ankle, a 10 percent rating is warranted for moderate limited motion; a 20 percent rating is assigned for marked limited motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  The terms moderate and marked are not defined in the rating schedule and, rather than applying a mechanical formula, VA must evaluate all the evidence in order to ensure that its decisions are equitable and just.  38 C.F.R. § 4.6.

Normal range of motion for the ankle is 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II.

Wherever the rating schedule does not provide a zero percent evaluation, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint, even if arthritis is not present.  See 38 C.F.R. § 4.59, Burton v. Shinseki, 25 Vet. App. 1 (2011).  In other words, section 4.59 does not require "objective" evidence of painful motion.

Here, a June 2012 rating decision awarded the Veteran service connection for right ankle synovitis, left ankle synovitis and right elbow lateral epicondylitis.  Initial 10 percent ratings were assigned for each disability.

In a January 2013 rating decision, the RO found CUE in the June 2012 rating decision.  The RO essentially found that the June 2012 rating decision awarded 10 percent ratings based on painful motion in the right ankle, left ankle and right elbow when the evidence did not show such painful motion.  Having determined that CUE was present in the June 2012 rating decision, the remedy used to correct such error was reduction.

On review of the service treatment records (STRs) and July 2011 VA examination report which provided the basis for the initial 10 percent ratings, as well as other evidence of record at the time of the June 2012 rating decision, the Board finds that the record contains evidence to support the assignment of a 10 percent evaluation for each of the disabilities (right ankle, left ankle and right elbow).  As such, the grant of initial 10 percent evaluations was not clearly and unmistakably erroneous.

Specifically, STRs note that the Veteran was seen in October 2010 with complaints of joint problems.  

Following service, in a Statement in Support of Claim received in March 2011, the Veteran again complained of joint problems, including in both ankles and the right elbow.  He stated that "at times it feels like fire shooting up the bones attached to the joints."  On VA examination in July 2011, the Veteran complained of worsening right ankle, left ankle and right elbow stiffness, locking, giving way and pain since service.  He reported experiencing ankle flare-ups as often as two times per day, with each time lasting for 0.5 hours.  He also reported experiencing right elbow flare-ups as often as three times per day, with each time lasting 0.5 hours.  He stated that he took Naproxen for all his joint pain without relief.  On examination, tenderness was noted in both ankles and in the right elbow.  The examiner found full range of motion in each ankle bilaterally and in the right elbow, with no additional limitation of function with repetitive use.  

As noted, the 10 percent evaluations for each ankle disability awarded in the June 2012 rating decision were based on Diagnostic Code 5271, for limitation of motion, which affords a 10 percent evaluation where there is evidence of moderate limitation of motion.  Because the rating schedule does not provide a zero percent evaluation, a zero percent evaluation is afforded when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31.  As noted above, the evidence documents the Veteran's complaints of pain in service and worsening ankle stiffness, locking, giving way and pain, as well as daily flare-ups, since service.  With this evidence, the Board finds that reasonable minds could have differed on whether a 10 percent evaluation was warranted for the Veteran's right and left ankle disabilities at the time of the June 2012 rating decision.  Again, complaints of chronic pain, not relieved with medication, should be considered under 38 C.F.R. § 4.59.  Additionally, the RO's finding of a CUE in the June 2012 rating decision was essentially premised on a disagreement as to how the facts were evaluated at the time, rather than that there existed correct facts not before the adjudicator, or that there was an incorrect application of statutory or regulatory provisions.  This too is an insufficient basis for a finding of CUE.

Moreover, the 10 percent evaluation awarded for the Veteran's right elbow disability in June 2012 rating decision was based on Diagnostic Code 5207, for limitation of motion of the major elbow and forearm, which affords a 10 percent evaluation where there is evidence of extension limited to 45 degrees and to 60 degrees.  As noted above, the evidence documents the Veteran's complaints of pain in service and worsening right elbow stiffness, locking, giving way and pain, as well as daily flare-ups, since service.  With this evidence, the Board finds that reasonable minds could have differed on whether a 10 percent evaluation was warranted for the Veteran's right elbow disability at the time of the June 2012 rating decision.  The Board observes that although there is no clinical evidence demonstrating limitation of range of motion of the Veteran's right elbow, the VA examiner noted findings of tenderness and the Veteran is competent to report his symptoms including pain.  See 38 C.F.R. § 4.59, 4.71a.  Additionally, the RO's finding of a CUE in the June 2012 rating decision was essentially premised on a disagreement as to how the facts were evaluated at the time, rather than that there existed correct facts not before the adjudicator, or that there was an incorrect application of statutory or regulatory provisions.  This too is an insufficient basis for a finding of CUE.

For all of these reasons, the Board cannot conclude that the assignment of 10 percent ratings was an undebatable error that rises to the level of CUE.  The finding of CUE in the June 2012 rating decision was not proper and the 10 percent ratings for right ankle synovitis, left ankle synovitis, and right elbow lateral epicondylitis should be restored.





ORDER

The reduction of the initial rating for service-connected right ankle synovitis from 10 percent to noncompensable effective April 1, 2013, was improper; restoration of the 10 percent rating is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

The reduction of the initial rating for service-connected left ankle synovitis from 10 percent to noncompensable effective April 1, 2013, was improper; restoration of the 10 percent rating is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

The reduction of the initial rating for service-connected right elbow lateral epicondylitis from 10 percent to noncompensable effective April 1, 2013, was improper; restoration of the 10 percent rating is granted, subject to the controlling regulations applicable to the payment of monetary benefits.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


